Reasons for Allowance
Claims 21-40 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Definiteness
The newly amended claims no longer recite indefinite claim language.  The rejection to claims 34-40 under 35 USC 112(b) have been overcome by amendment to the claims.  

Allowable Subject Matter
Claims 21-40 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.


Regarding Claims 21-33, as discussed in the Non-Final Rejection dated 4/14/2021, neither Iyengar (US 2012/0232879 A1) nor Wagner (US 2008/0263469 A1) nor the totality of the prior art anticipate or render obvious 
collecting, with a sensor, real-time monitoring data regarding a compressed air system; 
electronically conveying the real-time monitoring data to a computer; 
performing, with the computer, a simulation of a virtual compressed air system using the real-time monitoring data, the virtual compressed air system including a set of components relating to a compressed air system; analyzing a simulation result of the simulation based on one or more settings of the virtual compressed air system and one or more settings of the set of components; 
predicting component failures in the compressed air system based on the simulation result; 
calculating a financial reference based on the analyzed result; 
displaying, within a first portion of a graphical user interface (GUI) on the computer in which the first portion includes a defined first boundary, a visual reference of the analyzed result; 
displaying, within a second portion of the GUI in which the second portion includes a defined second boundary, the financial reference based on the analyzed result of the simulation contemporaneous with the visual reference of the analyzed result being displayed within the first boundary of the first portion; and 
displaying, within a third portion of the GUI in which the third portion includes a defined third boundary, a schematic model of the virtual compressed air system contemporaneous with the financial reference of the analyzed result being displayed within the second boundary of the second portion. 

Regarding Claims 34-40, independent claim 34 has been amended to reflect the identified allowable features of claim 21, and is allowable for the reasons identified in claim 21.  Claims 35-40 are dependent upon claim 34 and are allowable for the same reasons identified in claim 21.


While the prior art teaches some aspects and features of claims 21 and 34, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of 


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625